Citation Nr: 9920984	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-38 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $6,000.00, plus interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The veteran had active service from April 1979 to April 1983.  
This appeal arises from a September 1993 decision of the 
Regional Office's (RO) Committee on Waivers and Compromises 
(Committee).  In this decision, the Committee determined 
whether the veteran's loan guaranty indebtedness originally 
in the amount of $18,615.89 should be recovered.  It was the 
Committee's decision to waive recovery of the indebtedness in 
the principal amount of $12,615.89, leaving the veteran 
liable for an amount of $6,000.00 plus interest.  The veteran 
appealed this decision.

In his substantive appeal (VA Form 9) of May 1994, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  He was notified of his hearing date in May 
1997 by letter from the Board issued in March 1997.  The 
veteran failed to report for this hearing.  Due to a 
discrepancy in the address on the veteran's notice letter, 
the Board issued another notice letter using the last known 
address of the veteran in September 1998.  He was informed 
that a Board hearing had been scheduled for December 1998.  
However, the veteran again failed to report for this hearing.


REMAND

The Board had previously remanded this case to the RO in July 
1997.  All subsequent development by the RO was mailed to 
what may have been the same incorrect address as used by the 
Board in his letter of March 1997.  This address contained a 
different post office box number and zip code from the last 
address of record for the veteran on his substantive appeal 
of May 1994.  Therefore, to ensure that the veteran has 
received the appropriate notice and development of his claim, 
the instructions from the July 1997 remand are again 
requested be carried out.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

The remand of July 1997 noted in significant part the 
following:

...[A]ny equitable evaluation of the 
veteran's present request for further 
waiver requires documentation accurately 
reflecting the veteran's current 
financial status.  In the immediate case 
on appeal, the most recent financial data 
is an April 1993 federal Statement of 
Earnings and Leave, accompanied by a 
handwritten list of expenses, without 
full information relating thereto.  The 
veteran did complete and submit a 
Financial Status Report, VA Form 4-5655, 
received in May 1992.  The veteran's May 
1994 substantive appeal indicates that a 
change in his financial status may have 
occurred since the filing of the earlier 
financial information.  As the veteran 
may presently be on "disability 
retirement" from the Federal Aviation 
Administration, to include undisclosed 
periods of leave without pay from 1994, 
the Board is of the opinion that 
additional development is needed to 
obtain accurate current financial data.  
Accordingly, the RO should complete any 
development of record deemed necessary, 
to include requesting more recent 
financial information from the veteran 
obligor.

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should appropriately contact 
the veteran at the address listed on his 
April 1994 VA Form 9.  If the veteran has 
submitted a more recent address of 
record, then he should instead be 
contacted at that address and the RO 
should document in the claims folder the 
new address, date VA was notified thereof 
and method of notification.  He should be 
requested to provide a copy of a recent 
federal Statement of Earnings and Leave, 
if available, with additional 
instructions to complete a Financial 
Status Report, VA Form 4-5655, for 
consideration on appeal.  The RO should 
request that the veteran fully complete, 
sign, and date the Financial Status 
Report form, and return it to the RO, 
along with the requested Earnings and 
Leave Statement.  If the veteran is 
currently retired due to disability, he 
should be requested to submit 
documentation thereof, along with 
information verifying any income in 
relation thereto.  The veteran should be 
informed that his failure to submit any 
of the above noted evidence could have an 
adverse effect on his claim for waiver of 
recovery of his loan guarantee 
indebtedness.

2.  Thereafter, the veteran's request on 
appeal should be reviewed by the RO, with 
consideration of the additionally 
received financial data, and 38 U.S.C.A. 
§§ 5302 and 5303; 38 C.F.R. §§ 1.964 and 
1.965.  The RO should formulate a 
decision reflecting those of the six 
enumerated elements which it has 
considered in its determination under the 
standards of "equity and good 
conscience," and any other elements 
which have been considered but are not 
enumerated in the regulations.  If the 
decision, in whole or in part, remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, with an opportunity to respond 
thereto.  Evidence recently submitted or 
received, but not previously considered, 
should be reviewed.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required on the veteran's part until 
further notice, but he many furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992);  Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

